UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENTNO. 1 TO FORM 10-QSB/A ( X ) QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endingAugust 31, 2007 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 33012 Calle Perfecto San Juan Capistrano, California 92675 (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Check whether the registrant filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] State the number of shares outstanding of the Registrant's common stock, as of the latest practicable date, October 1, 2007, was 25,315,844 and the aggregate market value of such shares held by non-affiliates of the registrant (based upon the closing bid price of such shares as quoted in the Pink Sheets on October 1, 2007) was approximately $2,110,000. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] References in this document to "us," "we," “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. FORM 10-QSB/A Securities and Exchange Commission Washington, D.C. 20549 Seychelle Environmental Technology, Inc. INDEX Item Description Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheet as of August 31, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations for the three-month periods ended August 31, 2007 (unaudited) and 2006 (unaudited) 5 Condensed Consolidated Statements of Operations for the six-month periods ended August 31, 2007 (unaudited) and 2006 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the six-month periods ended August 31, 2007 (unaudited) and 2006 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Controls and Procedures 22 Part II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Changes in Securities 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits and Reports on Form 8-K 23 Signatures 24 - 2 - PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) August 31, 2007 ASSETS CURRENT ASSETS Cash $ 161,373 Restricted cash 75,000 Trade receivables, net of allowance for doubtful accounts of $1,700 73,682 Inventories, net 423,108 Prepaid expenses 11,529 Asset held for sale 149,111 Total current assets 893,803 PROPERTY AND EQUIPMENT, NET 126,030 INTANGIBLE ASSETS, NET 31,987 OTHER ASSETS 6,742 Total non-current assets 164,759 TOTAL ASSETS $ 1,058,562 See accompanying notes to condensed consolidated financial statements. - 3 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) (CONTINUED) August 31, 2007 CURRENT LIABILITIES Accounts payable $ 41,170 Accrued expenses 370,023 Line of credit 80,000 Note payable to financial institution 61,413 Accrued interest due to related parties 265,127 Customer deposits 83,160 Total current liabilities 900,893 NOTES PAYABLE TO RELATED PARTIES 474,175 Total long-term liabilities 474,175 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Common stock $.001 par value - 50,000,000 shares authorized; 25,315,844 issued and outstanding 25,315 Additional paid-in capital 6,169,076 Accumulated deficit (6,510,897 ) Total stockholders' deficit (316,506 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,058,562 See accompanying notes to condensed consolidated financial statements. - 4 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three-Month Periods Ended August 31, 2007 2006 SALES Product sales $ 150,375 $ 210,024 Distribution income - 9,000 Total sales 150,375 219,024 COST OF SALES 88,130 108,739 Gross profit 62,245 110,285 OPERATING EXPENSES Selling 7,818 17,761 General and administrative 235,561 170,841 Compensation to executive officers 14,000 56,860 Total expenses 257,379 245,462 LOSS FROM OPERATIONS (195,134 ) (135,177 ) OTHER INCOME (EXPENSE) Interest income 2,903 4,392 Interest expense - related parties (21,683 ) (153,395 ) Interest expense – others (7,259 ) (2,015 ) Miscellaneous (expense) income (4,310 ) 2,413 Total other income (expense) (30,349 ) (148,605 ) Net loss $ (225,483 ) $ (283,782 ) BASIC AND DILUTED LOSS PER SHARE $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES: BASIC AND DILUTED 25,315,844 22,531,918 See accompanying notes to condensed consolidated financial statements. - 5 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (CONTINUED) For The Six-Month Period Ended August 31, 2007 2006 SALES Product sales $ 561,346 $ 379,899 Distribution income - 9,000 Total sales 561,346 388,899 COST OF SALES 268,723 220,132 Gross profit 292,623 168,767 OPERATING EXPENSE Selling 20,933 36,796 General and administrative 440,664 318,287 Compensation to executive officers 31,500 113,720 Total expenses 493,097 468,803 LOSS FROM OPERATIONS (200,474 ) (300,036 ) OTHER INCOME (EXPENSES) Interest income 5,192 9,144 Interest expense - related parties (43,366 ) (307,355 ) Interest expense – others (14,055 ) (3,465 ) Claim settlement 168,000 - Miscellaneous (expense) income (3,962 ) 1,114 Total other income (expense) 111,809 (300,562 ) Net loss $ (88,665 ) $ (600,598 ) BASIC AND DILUTED LOSS PER SHARE $ (0.00 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF SHARES: BASIC AND DILUTED 25,265,199 22,617,845 See accompanying notes to condensed consolidated financial statements. - 6 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six-Month Period Ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES 2007 2006 Net loss $ (88,665 ) $ (600,598 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 18,081 14,224 Stock-based compensation and interest expense 13,237 410,112 Accrued interest due to related parties 13,366 14,129 Contributed executive services 5,000 5,000 Provision for doubtful accounts 1,700 - Changes in operating assets and liabilities: Trade receivables (2,508 ) (19,851 ) Inventories (64,745 ) (87,006 ) Prepaid expenses and other assets 132,662 (182,035 ) Asset held for sale (11,239 ) - Accounts payable (1,786 ) 23,233 Accrued expenses 150,217 48,459 Customer deposits (201,115 ) 262,652 Net cash used in operating activities (35,795 ) (111,681 ) CASH FLOWS FROM INVESTING ACTIVITIES Release of restricted cash 75,000 - Purchase of property and equipment (12,654 ) (14,228 ) Down payment on purchase of airplane - (10,000 ) Increase in patents (1,901 ) (1,150 ) Net cash provided by (used in) investing activities 60,445 (25,378 ) See accompanying notes to condensed consolidated financial statements. - 7 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) For The Six-Month Period Ended August 31, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - 11,250 Proceeds from sale of equipment - 2,500 Proceeds from related party notes payable 175,000 - Repayment on note payable to financial institution (75,000 ) Repayments on related party notes payable - (63,975 ) Net cash provided by (used in) financing activities 100,000 (50,225 ) INCREASE (DECREASE) IN CASH 124,650 (187,284 ) Cash, beginning of period 36,723 635,569 Cash, end of period $ 161,373 $ 448,285 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 44,055 $ 3,465 Income taxes $ 1,600 $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Purchase of airplane with debt $ - $ 136,413 Stock issued for settlement of debt $ 44,088 $ 131,662 Stock issued for intellectual property $ - $ 16,100 Stock issued for services $ 1,417 $ 3,072 See accompanying notes to condensed consolidated financial statements. - 8 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) NOTE 1:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Interim Financial Information The unaudited condensed consolidated financial statements of Seychelle Environmental Technologies, Inc. (the Company) as of August 31, 2007 and for the three and six-month periods ended August 31, 2007 and August 31, 2006 have been prepared in conformity with the accounting principles described in the Company’s Annual Report on Form 10-KSB for the fiscal year ended February 28, 2007 (the Annual Report) and include all adjustments considered necessary by management for a fair presentation of the interim periods. Such adjustments consist only of normal recurring items. This report should be read in conjunction with the Annual Report. Results for the three and six-month periods ended August 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending February 28, 2008. Basis of Presentation . The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has experienced recurring losses from operations and has an accumulated deficit of $6,510,897 as of August 31, 2007. These factors, among others, raise substantial doubt as to the Company’s ability to have the necessary resources to market its new products. In order to continue as a going concern, the Company needs to develop a reliable source of revenue, and achieve a profitable level of operation. During the fiscal year ended February 28, 2007 and the six-month period ended August 31, 2007, the Company funded its operations primarily through utilization of customer deposits to pay related purchase orders and funds received from a related party (see Note 8). As of August 31, 2007 the Company had $161,373 in unrestricted cash, a backlog of $188,000 in unshipped products and $20,000 of available borrowings under its line of credit. The line of credit does not contain any limitations on borrowing or any restrictive debt covenants. Over the next twelve months, management believes that sufficient working capital may be obtained from a combination of revenues and external financing to meet the Company’s liabilities and commitments as they become payable. However, additional funding may still be required from the TAM Irrevocable Trust (TAM Trust), a related entity, or other shareholders. During June 2007, the TAM Trust committed to providing up to $250,000 in additional funding. As of August 31, 2007, the TAM Trust has advanced the Company $175,000.This advance was subsequently reduced to approximately $96,900 with the restructuring of the airplane loan in September 2007 (see Note 10). Stock-Based Compensation Effective March 1, 2006 the Company adopted Statement of Financial Accounting Standards (SFAS) No. 123 (revised 2004), Share-Based Payment, which requires that compensation expense be recognized over the requisite service period based on the fair value of the award at the date of grant. Total stock-based compensation, compensation and interest costs related to stock warrants and restricted stock grants during the three and six-month periods ended August 31, 2007 and 2006, are allocated as follows: - 9 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) For the three-month period ended August 31, 2007 2006 General and administrative $ 7,327 $ 1,948 Compensation to executive officers - 56,860 Interest expense to related parties - 153,395 Total stock and warrant based compensation expense $ 7,327 $ 212,203 For the six-month period ended August 31, 2007 2006 General and administrative $ 13,237 $ 1,948 Compensation to executive officers - 113,720 Interest expense to related parties - 307,355 Total stock and warrant based compensation expense $ 13,237 $ 423,023 As of August31, 2007, unrecognized compensation expense related to the unvested portion of the Company’s stock-based awards and employee stock purchase plan was approximately $49,000, which is expected to be recognized over a period ranging from 2.0 to 3.0 years. The Black-Scholes option valuation model was developed for use in estimating the fair value of equity instruments that have no vesting restrictions and are fully transferable. Valuation methods require the input of highly subjective assumptions including the weighted average risk-free interest rate, the expected life, and the expected stock price volatility.The fair value of restricted common shares granted under during the first six months of fiscal 2008 and 2007 was estimated on the date of grant using the Black-Scholes option-pricing model utilizing the multiple option approach and the following weighted-average assumptions: For the sixmonth period ended August 31, 2007 2006 Weighted average risk-free interest rate 6.5% 6.5% Expected life (in years) 2.00 – 3.00 1.58-3.33 Expected stock volatility 360% 235-323% Dividend yield None None - 10 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) Recent Accounting Pronouncements In February 2007, the Finacial Accounting Standards Board (“FASB”) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities including an amendment of SFAS No. 115, which allows measurement at fair value of eligible financial assets and liabilities that are not otherwise measured at fair value. If the fair value option for an eligible item is elected, unrealized gains and losses for that item shall be reported in current earnings at each subsequent reporting date. SFAS No. 159 also establishes presentation and disclosure requirements designed to draw comparison between the different measurement attributes the company elects for similar types of assets and liabilities. This statement is effective for fiscal years beginning after November 15, 2007. The Company is currently in the process of evaluating the application of the fair value option and its effect on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements. SFAS No. 157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. SFAS No. 157 applies only to fair value measurements that are already required or permitted by other accounting standards. SFAS No. 157 is effective for fiscal years beginning after November15, 2007. The Company is currently in the process of evaluating the impact the adoption of SFAS No. 157 will have on its results of operations and financial condition. Reclassifications Certain amounts in the fiscal 2007 condensed consolidated financial statements have been reclassified to conform to the fiscal 2008 presentations. These reclassifications had no effect on previously reported results of operations or accumulated deficit. NOTE 2:INVENTORY The following is a summary of inventory as of August 31, 2007: Raw materials $ 187,840 Work in progress 136,659 Finished goods 342,040 666,539 Less:reserve for obsolete or slow moving inventory (243,431 ) Net inventories $ 423,108 - 11 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) Finished goods inventory includes material, labor and manufacturing overhead costs. NOTE 3:PROPERTY AND EQUIPMENT The following is a summary of property and equipment as of August 31, 2007: Tooling $ 281,359 Equipment 26,099 Vehicles 10,000 Furniture and fixtures 15,775 Computer equipment 15,124 Leasehold improvements 4,710 353,067 Less: accumulated depreciation (227,037 ) $ 126,030 Total depreciation expense for the six-month periods ended August 31, 2007 and 2006 was approximately $17,600 and $13,600, respectively. NOTE 4:INTANGIBLE ASSETS The following is a summary of intangible assets as of August 31, 2007: Redi Chlor brand name and trademark $ 16,100 Hand pump 8,000 Patents 14,443 38,543 Less: accumulated amortization (6,556 ) $ 31,987 The estimated future amortization expense is approximately $1,000 per year. - 12 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) NOTE 5:ACCRUED EXPENSES Accrued expenses consist of the following as of August 31, 2007: Accrued legal expenses $ 131,220 Accrued accounting fees 194,554 Accrued claim settlements 15,300 Accrued commissions 12,849 Accrual for stock purchase (Continental Technologies) 16,100 $ 370,023 During April 2006, the Company issued 50,000 common shares to the shareholders of Continental Technologies, Inc. (Continental) with an approximate value of $16,100 for the Redi Chlor brand name and trademark (see Note 4).As the purchase agreement provides the shareholders of Continental the right to sell the common shares back to the Company, at Continental’s sole option for a period of six months after the restriction period at $0.75 per share, the Company recorded a liability for $16,100.During October 2007, the Company was notified by Continental that it would exercise its right to sell the common shares back to the Company (see Note 10). NOTE 6:LINE OF CREDIT As of August 31, 2007, the Company has a line of credit agreement, totaling $100,000. The line of credit bears interest at the lending institutions’ index rate (9.25% at August 31, 2007) plus two percent and is due June 1, 2008. As of August 31, 2007, the Company has borrowed $80,000 against the line of credit. The line of credit agreement does not include any limitations on borrowings or any restrictive debt covenants. NOTE 7:NOTE PAYABLE TO FINANCIAL INSTITUTION During October 2006, the Company entered into a three-year term loan. The term loan bears interest at 6.5%, payable monthly, with the principal balance not repayable until September 2009.The term loan is secured by the Company’s airplane and restricted cash.In August 2007, the Company borrowed $75,000 from the TAM Trust to partially pay down the Company’s term loan (see Note 8). The reduction in the loan released $75,000 in funds being used as additional collateral.As of August 31, 2007, the outstanding balance on the term loan was $61,413.Prior to August 31, 2007, the Company committed to a plan to sell the airplane and therefore has classified this as an asset held for sale. As the Company expects to dispose of this asset within the next twelve months and use the proceeds to pay off this term loan, it is classified as a current liability on the accompanying condensed consolidated balance sheet. In September 2007, the Company refinanced the remaining balance of the term loan (see Note 10). NOTE 8:NOTES PAYABLE TO RELATED PARTIES During March 2007, the Company borrowed $100,000 from the TAM Trust, a related entity, to fund development of its new products. In August 2007, the Company borrowed an additional $75,000 from the TAM Trust. The borrowed funds were used to partially pay down the Company’s note payable to a financial institution (see Note 7).The total advances year-to-date of $175,000 was subsequently reduced to approximately $96,900 with the restructuring of the airplane loan (see Note 10). - 13 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 (UNAUDITED) NOTE 9:CAPITAL STRUCTURE Common Stock During the three-month period ended August 31, 2007, the Company issued 61,548 restricted shares of common stock to a debt holder with an approximate total value of $22,800. During the three-month period ended August 31, 2007, the Company issued 42,500 restricted shares of common stock to employees/consultants for services with an approximate total value of $21,000. NOTE 10: CLAIM SETTLEMENT In May 2007, the Company settled a legal dispute for a total cash payment to the Company in the amount of $168,000.This was a matter involving the potential infringement of proprietary rights of the Company. No litigation was involved and the settlement was informally negotiated. Neither party admitted liability and all parties released all claims with respect to each other.The cash payment was recorded as a component of “Other income (expense)” in the accompanying condensed consolidated statement of operations for the six month period ended August 31, 2007 because the payment did not involve the current sales of the Company’s products and was not considered a normal cost of operating our business. NOTE 11: SUBSEQUENT EVENTS In September 2007, the Company restructured the note payable to a financial institution and released $75,000 of the balance of restricted cash being held as collateral.The Company utilized the funds from the new loan to repay approximately $78,100 to the TAM Trust.The balance on the $175,000 advanced by the TAM Trust was reduced to approximately $96,900. The new airplane loan is for $139,500 and bears interest at 7.375%, payable in monthly installments of $1,020, with a portion of the principal being paid with each installment and any remaining unpaid principal balance not repayable until September 2032. During October 2007, the Company was notified by Continental that it would exercise its right to sell the common shares back to the Company (see Note 5).The Company will record the repurchase of the common shares during the third quarter of fiscal year ending February 28, 2008. - 14 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion summarizes the significant factors affecting the operating results, financial condition and liquidity and cash flows of the Company and its subsidiary for the three and six-month periods ended August 31, 2007 and 2006. The discussion and analysis that follows should be read together with the consolidated financial statements of Seychelle Environmental Technologies, Inc. and the notes to the consolidated financial statements included in the Company’s annual report on Form 10-KSB for the fiscal year ended February 28, 2007. Except for historical information, the matters discussed in this section are forward looking statements that involve risks and uncertainties and are based upon judgments concerning various factors that are beyond the Company’s control. Description of the Business. (a)Business Development History of Seychelle We are a Nevada corporation. Our principal business address is 33012 Calle Perfecto, San Juan Capistrano, California 92675. Our telephone number at this address is 949-234-1999. We were incorporated under the laws of the State of Nevada on January 23, 1998 as a change of domicile to Royal Net, Inc., a Utah corporation that was originally incorporated on January 24, 1986. Royal Net, Inc. changed its state of domicile to Nevada and its name to Seychelle Environmental Technologies, Inc. effective in January 1998. On January 30, 1998, we entered into an Exchange Agreement with Seychelle Water Technologies, Inc., a Nevada corporation (SWT), whereby we exchanged our issued and outstanding capital shares with the shareholders of SWT on a one share for one share basis. We became the parent company and SWT became a wholly owned subsidiary. SWT had been formed in 1997 to market water filtration systems of Aqua Vision International. As of August 31, 2007, the TAM Irrevocable Trust (TAM Trust), one of our principal shareholders, has loaned the Company funds to finance Company operations, with an outstanding balance of $474,175 at 10% simple interest, repayable after March 1, 2011. Accrued interest due to the TAM Trust amounted to $265,127 as of August 31, 2007. The Company believes that despite the increase in sales experienced during the fiscal years ended February 28, 2006 and 2007 and the six-month period ended August 31, 2007, additional funding may still be required from the TAM Trust or other shareholders. During June 2007, the TAM Trust committed to providing up to $250,000 in additional funding. As of August 31, 2007, the TAM Trust has advanced the Company $175,000.These advances were subsequently reduced to approximately $96,900 with the restructuring of the airplane loan in September 2007. Organization Our company is presently comprised of Seychelle Environmental Technologies, Inc., a Nevada corporation, with one subsidiary, Seychelle Water Technologies, Inc., also a Nevada corporation (collectively, the Company or Seychelle). We use the trade name "Seychelle Water Filtration Products, Inc." in our commercial operations. (b)Business of Seychelle General Seychelle designs and manufactures unique, state-of-the-art ionic adsorption micron filters that remove up to 99.99% of all pollutants and contaminants found in any fresh water source. Patents or trade secrets cover all proprietary products. Since human bodies are 75% water, our mission is twofold: First, to help educate everyone to the fact that the quality of water they drink is important and second, to make available low-cost, effective filtration products that will meet the need for safe, great tasting, high quality drinking water. - 15 - Seychelle has sold over 2 million portable water filtration bottles throughout the world to customers such as individuals, dealers, distributors and to governments, military, agencies and emergency relief organizations such as the U.S. Marine Corps, the International Red Cross, Eco-Challenge, Kenya Wild Life Service, La Cruz Roja de Mexico and the N.Y. Institute for the Blind. In addition, the Company has donated thousands of portable bottles to church groups and missionaries worldwide. In 2001, the World Bank placed the value of the world water market at close to $400 billion annually. Bottled water, according to Water Facts, has emerged as the second largest commercial beverage category by volume in the U.S. However, Seychelle products compete in a more limited market:the portable filtration product segment Enviroscrub Technology estimated the U.S. household water filtration market, in March 2004 to be $500 million in size, growing at 10 percent annually. Additional information pertaining to the size of the portable water filtration market is not reasonably known to us. In developing countries, many people in rural areas boil their water for drinking and cooking to kill bacteria, but this process does not remove the pyrogens, chemicals, toxins, volatile organisms, heavy metals and other pathogens that remain in the water. In Africa alone, according to Earth Prayers From Around the World, approximately 6,000 people die every day because of water borne diseases. Business Plan The management of Seychelle represents over 100 years of combined experience in developing improvements and innovations in the field of bottled water, reverse osmosis, ultra filtration and filter technology. As a result, our products can deliver up to .2-micron filtration, at pennies per gallon, with pressure as low as 5 pounds per square inch (PSI). Further, our point of difference filtration systems remove up to 99.99% of all known pollutants and contaminants most commonalty found in fresh drinking water supplies in the four major areas of concern as follows: AESTHETICS: Taste, chlorine, sand, sediment and odor problems. BIOLOGICS: Pathogens such as Cryptosporidium, Giardia and E. coli bacteria. CHEMICALS: Pesticides, detergents, toxic chemicals and industrial waste. DISSOLVED SOLIDS: Heavy metals such as aluminum, asbestos, copper, lead, mercury and radon-222. Seychelle filters have been tested by independent and government laboratories throughout the world and are approved for sale and distribution in the following countries: United States, Mexico, United Kingdom, Korea, Malaysia, Japan, The Peoples Republic of China, Vietnam, New Zealand, Australia, Brazil, Venezuela, Argentina, South Africa, and Pakistan. In the United States, Seychelle filters have been certified by California and Florida approved independent laboratories implementing Environmental Protection Agency, American National Standards Institute, and National Sanitation Foundation protocol, procedures, standards and methodology. Additionally, we offer a test pack for potential customers that include the test results from selected countries. In addition, results from the United States, United Kingdom and South Africa are displayed on our Website: www.seychelle.com. To our knowledge, no other water filtration system can achieve this level of removal of up to 99.99% of all known pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern. The benefit of such filtration can save lives worldwide as awareness of Seychelle’s product line increases and is used. . - 16 - Principal Portable Products or Services and their Markets Current Products Seychelle has a varied line of portable filters for people on the go. They include Flip Top’s and varied military style canteens - regular or with advanced filters (for further bacteria control). Sizes are from 18 ounce to 30 ounce, and provide up to 100 gallons of pure drinking water from any fresh water source, running or stagnant (such as rivers, lakes, ponds, streams and puddles). The current portable products include: Flip-Top bottle, Canteen, Pure Water Pump, Bottoms-Up bottles, Emergency bottle, In-Line filter, Pure Water Bag, Pump N’
